Citation Nr: 0011413	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for postoperative 
residuals, reconstructive surgery, left shoulder is denied.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

The issue currently on appeal arises from a June 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied the 
appellant's claim for entitlement to service connection for a 
left shoulder injury to include a scar.  The RO by means of a 
rating decision dated in April 1997 granted service 
connection for a left shoulder scar.

The veteran testified at a personal hearing before a hearing 
officer in May 1999.

In several statements the veteran appears to be raising the 
issue of entitlement to an increased evaluation for the 
service connected residuals of a razor injury of the left 
shoulder.  This issue has not been developed for appellate 
consideration and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence linking the 
current postoperative residuals, reconstructive surgery, left 
shoulder to service or any incident therein.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
postoperative residuals, reconstructive surgery, left 
shoulder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The complete service medical record have not been furnished 
by the appropriate service department.  The RO has made 
several unsuccessful attempts to locate these records.  The 
Board finds that any further efforts in this area would not 
be productive.

The available service medical records show that the veteran 
was hospitalized in May 1962 after having been slashed by a 
razor in the left shoulder that was wielded by another 
soldier at the barracks.  The laceration was approximately 6-
7" long, but no arteries or nerves were involved.  Physical 
examination was limited to the laceration which extended to 
the top of left shoulder down the lateral aspect of the left 
arm.  It included the fascia of the muscle but did not severe 
any major branches or muscles.  The wound was sutured at the 
time of admission and the patient was admitted.  The 
veteran's course at the hospital was noted as uneventful, and 
he was discharged to duty.

The separation examination report shows that box #38 "spine 
or other musculoskeletal" was checked as abnormal.  Box # 
39, marks and scars was checked as normal.  Under the 
corresponding section requiring a description of every 
abnormality in detail with pertinent item number before each 
comment only  # 39 was listed, marks and scars.  The 
examination clinically evaluated the upper extremities as 
normal. 

The veteran was hospitalized at a private facility in 
November 1971 for a disability not in issue.  While 
hospitalized an examination showed no abnormality regarding 
the extremities. 

Of record is a private surgical report dated in February 
1978.  This report indicates that the veteran had partial 
ankylosis, anterior subluxation, bony block, acromion to 
humerus, left shoulder.  The veteran was underwent an 
acromionectomy on the left shoulder.  It was noted that an 
acromionectomy held promise for some improvement of motion, 
although it was felt that total improvement would not be 
achieved because of subscapularis shortening.  It was elected 
to remove the very wide long and ugly scar on his shoulder.  
This was performed, and it was found beneath the scar that 
deltoid muscle fascia was quite widened, approximately 1 inch 
from edge to edge; and this could not be mobilized to close.

A March 1996 lay statement from the veteran's mother related 
that the in-service stabbing had taken place and described 
it's effect on the veteran. 

A May 1997 VA examination showed that the claims file was 
examined prior to examination of the veteran.  The veteran's 
medical history revealed that he sustained a stabbing injury 
with a razor to the left shoulder in 1962.  The veteran was 
taken to the base hospital, where he was treated and 
hospitalized for four days.  As the veteran related, there 
were no x-rays taken at that time.  He was treated with what 
appeared to be irrigation, debridement, and primary closure.  
He was found to be neurovascularly intact at that time.  
Subsequently, the veteran related that he was losing motion.  
He stated that he saw an orthopedic surgeon in Philadelphia 
who upon examination and x-rays, related to the veteran that 
at the time of his initial injury with the laceration he 
sustained a fracture that was not treated.  The veteran 
subsequently underwent a reconstructive procedure of the left 
shoulder by that orthopedic surgeon.  He stated that when he 
was stabbed to the left shoulder, he fell down four steps and 
landed on his right shoulder.  He reported that at this time 
his range of motion is limited.  He can not do anything 
overhead as far as activities.  He had no numbness or 
tingling in the fingers, except along the incision.  

The veteran complained of left shoulder pain and loss of 
motion.  The objective findings showed there was atrophy of 
the posterior deltoid and scapular muscle noted.  There was a 
well-healed surgical incision, 22 cm in length, along the 
anterior aspect of the shoulder.  It was not tender to 
palpitation.  There was a subjective decrease of sensation 
over the incision.  

The diagnostic results of the shoulder show that the shoulder 
joint was congruent.  There was evidence of degenerative 
changes with decreased joint space and bony spurring at the 
inferior aspect of the glenohumeral joint.  It appeared on 
the x-rays, although the view of the AC joint and acromion 
was suboptimal that the patient had undergone an 
acromionectomy.  The veteran had some long-standing changes 
over the greater tuberosity, including sclerosis and scystic 
changes.  He could not determine if this was the site of the 
fracture, as he did not have any initial films from when the 
veteran was injured.

The diagnosis was status post-stabbing injury to the left 
shoulder and status post left shoulder reconstructive 
surgical procedure, who presented with significant limitation 
of range of motion that in the examiner's opinion was due to 
rotator cuff arthropathy.  The examiner indicated that he 
could not say that the veteran's partial ankylosis of the 
left shoulder was service or nonservice connected because 
there were no x-rays obtained the day the veteran was injured 
to appreciate any fracture around the shoulder.  The examiner 
noted that, the patient had now had the surgical procedure, 
and in his opinion, it was difficult to appreciate decrease 
in range of motion secondary to fibrosis secondary to surgery 
or to the initial injury that resulted in rotator cuff 
arthropathy.  The veteran's examination showed that he was 
significantly limited and could not efficiently perform any 
overhead activity.

The veteran received treatment at a VA outpatient clinic on 
several occasions in 1997 and 1999 for left shoulder 
complaints. 

The veteran testified at a hearing before a hearing officer 
in May 1999.  The veteran recited a similar accounting of the 
1962 stabbing injury incident as he had stated in the May 
1997 VA examination.  The veteran related that from 1962 to 
1965 x-rays were not performed on his shoulder.  His shoulder 
was stiff during this time.  The veteran testified that in 
1976 or 1977 he broke his clavicle in a car accident, which 
was when a surgeon discovered an untreated fracture.  He also 
stated than an orthopedic surgeon said he had a big, bony 
growth from an untreated fracture that was old.  In 1978 the 
veteran underwent surgery, and the left shoulder scar was 
removed.  After the operation to remove the bony mass, he had 
pretty good movement.  He currently experiences limitation of 
movement of the left shoulder.  He related that he has since 
undergone physical therapy. 

II. ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 1999).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile. 38 U.S.C.A. 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995). 

The Board recognizes that the veteran currently has a left 
shoulder joint disorder.  The Board also notes that since the 
veteran's SMR's are not complete, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule. OHare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  Since there is no entrance examination of 
record, the veteran is presumed to have been in sound 
condition when entering service.  See 38 C.F.R. § 3.304 (b) 
(1999).

To summarize, where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim. 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions 
of medical causation, or substantiating a current diagnosis, 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded. Id.  While the veteran is competent to describe 
symptoms associated with his left shoulder disability or 
injuries to his left shoulder, a diagnosis and an analysis of 
the etiology regarding such complaints requires competent 
medical evidence and cannot be evidenced by the veteran's lay 
testimony.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992). As such, the testimony furnished during the personal 
hearing has not served to render this claim well grounded.

In this regard, the veteran has stated that when he was 
stabbed he fell down the stairs injuring his left shoulder.  
However, this in and of itself, is insufficient to establish 
service connection.  There must also be competent medical 
evidence relating the current left shoulder disability to 
service.

A review of the SMR's reflect that he did sustain a slashing 
wound from a razor to the left shoulder which required 
hospitalization in May 1962.  The hospital summary indicates 
that x-rays were not conducted at that time.  However, the 
summary also does not reference a fall or other trauma to the 
left shoulder.  The separation examination report shows the 
box #38 "spine or other musculoskeletal" was checked as 
abnormal.  However under the corresponding description of the 
abnormality the only finding was box # 39, marks and scars.  
More importantly, the examination clinically evaluated the 
upper extremities as normal.  The first clinical evidence of 
an orthopedic problem involving the left shoulder was the 
surgery performed in 1978, more than 12 years following 
service.  Additionally, the VA examiner in May 1997 was 
unable to relate the residuals of the reconstructive surgery 
to the veteran's service.  The veteran has not submitted any 
competent medical evidence nor is there any competent medical 
evidence of record which established a relationship between 
the residuals of the reconstructive surgery on the left 
shoulder and the veteran's service or any incident therein.  
Accordingly, the claim is not well grounded and must be 
denied. 

The Board views the information provided in the statement of 
the case, supplemental statement of the case, and other 
correspondence from the RO, sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection for left shoulder residuals, to include a 
fracture.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a left knee disability on a ground 
different from that of the RO, that is, whether the claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision. In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

Entitlement to service connection for postoperative 
residuals, reconstructive surgery, left shoulder is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



